INTERNATIONAL FLAVORS & FRAGRANCES INC.

2000 STOCK AWARD AND INCENTIVE PLAN
AS AMENDED AND RESTATED

U.S. PERFORMANCE-BASED RESTRICTED STOCK UNITS AGREEMENT

This Restricted Stock Units Agreement (the “Agreement”) confirms the grant on
__________, 20__ (the “Grant Date”) by INTERNATIONAL FLAVORS & FRAGRANCES INC.,
a New York corporation (the “Company”), to _______________ (“Employee”) of
Performance-Based Restricted Stock Units (the “Units”), as follows:


  Number   granted: ________ Units that may be Earned (as hereinafter defined)
for Target Performance (the “Target Units”); the maximum number of Units that
may be Earned is ___% of the number of Target Units.


  How   Units are Earned and Vest: Units may be “Earned” by achievement of
Performance Goals (as hereinafter defined) during 20__ (the “Performance
Period”), and are subject to service-based vesting requirements. If and to the
extent the Units are not Earned by achievement of the Performance Goals during
the Performance Period or as otherwise specified in this Agreement, the Units
will be forfeited. For those Units that are Earned, if and to the extent that
such Units do not become vested, the Units will be forfeited.


  Earning of Units: Units potentially may be Earned based on Company earnings
per share (“EPS”) achieved in 20__ and/or based on Company return on invested
capital (“ROIC”) achieved in 20__. For each of the EPS and ROIC Performance
Goal, the “Threshold,” “Target” and “Maximum” levels of performance is set forth
in Exhibit A hereto. For each such Performance Goal, if the Threshold level of
performance is achieved then __% of the Target Units will be Earned, if the
Target level of performance is achieved then __% of the Target Units will be
Earned, and if the Maximum level of performance is achieved then __% of the
Target Units will be Earned. If performance is between Threshold and Target or
between Target and Maximum for a Performance Goal, the number of Units Earned
will be interpolated on a straight-line basis. The EPS Performance Goal is
determined as set forth in Exhibit A. ROIC is net income excluding non-recurring
charges divided by average invested capital for the year, where average invested
capital equals shareholders’ equity plus all debt adjusted to eliminate the
effects of any gains and losses on swaps reflected as an adjustment to debt on
the Company’s consolidated balance sheet.


  Vesting of Units: Earned Units, if not previously forfeited, will vest as to
all Units if Employee continues to be employed by the Company or a subsidiary
through _________, 20__ (the “Stated Vesting Date”). With respect to Units not
previously forfeited, (i) if a Change in Control occurs before 20__, a portion
of the Units will be deemed Earned based on the Committee’s good faith estimate
of the Company’s probable level of achievement of the Performance Goals, and
such Earned Units immediately will become fully vested, with unearned Units
remaining outstanding hereunder and eligible to be Earned based on actual
performance for the Performance Period taking into account the previous level of
deemed Earning of the Units; and (ii), if a Change in Control occurs in _____ or
thereafter, all Earned Units will become fully vested. In addition, Units will
be deemed Earned and become vested upon the occurrence of certain events
relating to Termination of Employment to the extent provided in Section 4
hereof. The terms “vest” and “vesting” mean that the Units have become
non-forfeitable, except for forfeitures specified under Section 10 of the Plan.
Units will be forfeited at the earliest time that they no longer can be Earned
or that they no longer can become vested. Forfeited Units cease to be
outstanding and in no event will thereafter result in any delivery of Shares to
Employee.


  Settlement:   Units granted hereunder will be settled by delivery of one share
of the Company’s Common Stock, par value $.12-1/2 per share, for each Unit being
settled. Such settlement shall occur upon the vesting (the lapse of the risk of
forfeiture) of each Unit as specified above, except settlement shall be deferred
in certain cases if so elected by Employee by filling out the following section,
executing the Agreement and returning it to the Company by _________, 20__, or
as otherwise provided in Section 6 hereof:


      Check Only One:


    ____   I hereby elect to have my Units settled upon the lapse of the risk of
forfeiture (this election will apply if this form is not returned or if no box
is checked).


    ____   I hereby elect to defer the settlement of my Units until the first
business day of the year (date must be after the Stated Vesting Date) (subject
to accelerated settlement of the deferred Units in the event of a Change in
Control and accelerated settlement of previously vested Units in the event of
Employee’s Termination of Employment for any reason, including Retirement, after
the Stated Vesting Date).


    ____   I hereby elect to defer the settlement of my Units until my
Termination of Employment for any reason, including Retirement (subject to
accelerated settlement in the event of a Change in Control).


  If I elect to defer the settlement of my Units, I acknowledge and agree that,
if the Company declares and pays a dividend of any kind on the Company’s Common
Stock, amounts equivalent to such dividends will be paid on any vested Units
after the Stated Vesting Date, even if such Units have not been settled, and
that such dividend equivalents will be treated as compensation to me.


* * * * *

The Units are subject to the terms and conditions of the 2000 Stock Award and
Incentive Plan, as amended and restated (the “Plan”), and this Agreement,
including the Terms and Conditions of Restricted Stock Units attached hereto.
The number of Units and the kind of shares deliverable in settlement of Units
are subject to adjustment in accordance with Section 5 hereof and Section 11(c)
of the Plan.

        Employee acknowledges and agrees that (i) Units are nontransferable,
except as provided in Section 3 hereof and Section 11(b) of the Plan, (ii)
Units, and certain amounts of gain realized upon settlement of Units, are
subject to forfeiture in the event Employee fails to meet applicable
requirements relating to non-competition, confidentiality, non-solicitation of
customers, suppliers, business associates, employees, and service providers,
non-disparagement and cooperation in litigation with respect to the Company and
its subsidiaries and affiliates, as set forth in Section 7 hereof and Section 10
of the Plan, (iii) Units are subject to forfeiture in the event the Units are
not Earned and in the event of Employee’s Termination of Employment in certain
circumstances prior to vesting, as specified in Section 4 hereof, (iv) sales of
shares delivered in settlement of Units will be subject to the Company’s
policies regulating trading by employees and (v) a copy of the Plan and related
prospectus have previously been delivered to Employee, are available as
specified in Section 1 hereof or are being delivered to Employee.

        IN WITNESS WHEREOF, INTERNATIONAL FLAVORS & FRAGRANCES INC. has caused
this Agreement to be executed by its officer thereunto duly authorized, and
Employee has duly executed this Agreement, by which each has agreed to the terms
of this Agreement.


Employee



——————————————
Name INTERNATIONAL FLAVORS & FRAGRANCES INC.


By:  
——————————————
Name:    
Title:             


2

--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

        The following Terms and Conditions apply to the Units granted to
Employee by INTERNATIONAL FLAVORS & FRAGRANCES INC. (the “Company”), as
specified in the Restricted Stock Units Agreement (of which these Terms and
Conditions form a part). Certain terms of the Units, including the number of
Units granted, vesting date(s) and settlement date, are set forth on the
preceding pages.

        1.        General. The Units are granted to Employee under the Company’s
2000 Stock Award and Incentive Plan (the “Plan”), a copy of which is available
for review, along with other documents constituting the “prospectus” for the
Plan, on the Company’s intranet site at One IFF/Corporate/Law Department. All of
the applicable terms, conditions and other provisions of the Plan are
incorporated by reference herein. Capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the Plan. If there is any
conflict between the provisions of this document and mandatory provisions of the
Plan, the provisions of the Plan govern. By accepting the grant of the Units,
Employee agrees to be bound by all of the terms and provisions of the Plan (as
presently in effect or later amended), the rules and regulations under the Plan
adopted from time to time, and the decisions and determinations of the Company’s
Compensation Committee (the “Committee”) made from time to time, provided that
no such Plan amendment, rule or regulation or Committee decision or
determination shall materially and adversely affect the rights of the Employee
with respect to outstanding Units.

        2.        Account for Employee. The Company shall maintain a bookkeeping
account for Employee (the “Account”) reflecting the number of Units then
credited to Employee hereunder as a result of such grant of Units.

        3.        Nontransferability. Until Units become settleable in
accordance with the terms of this Agreement, Employee may not transfer Units or
any rights hereunder to any third party other than by will or the applicable
laws of descent and distribution, except for transfers to a Beneficiary or
otherwise if and to the extent permitted by the Company and subject to the
conditions under Section 11(b) of the Plan.

        4.        Termination Provisions. The following provisions will govern
the vesting and forfeiture of the Units in the event of Employee’s Termination
of Employment (as defined below), unless otherwise determined by the Committee
(subject to Section 10(a) hereof):


    (a)        Death or Disability. In the event of Employee’s Termination of
Employment due to death or Disability (as defined below), (i) if during the
Performance Period, all Units not yet Earned will be forfeited, (ii) all Earned
Units, to the extent then outstanding but not previously vested, will vest
immediately and (iii) such Earned Units, together with any then-outstanding
Units that previously became vested, will be settled as promptly as practicable
thereafter.


    (b)        Retirement. In the event of Employee’s Termination of Employment
due to Retirement (as defined below), (i) if during the Performance Period, all
Units not yet Earned will be forfeited, (ii) all previously Earned Units, to the
extent outstanding but not previously vested, will continue to be outstanding
and will vest at the time the Earned Units would have become vested if Employee
had not Retired. Until such Earned Units become vested, they will remain subject
to forfeiture if there occurs a Forfeiture Event as defined in Section 10 of the
Plan. Units will be settled as promptly as practicable following vesting.


    (c)        Termination by the Company or Termination Voluntarily by
Employee. In the event of Employee’s Termination of Employment by the Company,
with or without cause, or by Employee voluntarily (other than a Retirement), the
portion of the then-outstanding Units not vested at the date of Termination will
be forfeited (unless otherwise determined by the Committee in the case of a
Termination by the Company not for cause), and the portion of the
then-outstanding Units that is vested and non-forfeitable at the date of
Termination will be settled as promptly as practicable thereafter if not
previously settled.


    (d)        Certain Definitions. The following definitions apply for purposes
of this Agreement:


3

--------------------------------------------------------------------------------

    (i)        “Disability” means a disability entitling Employee to long-term
disability benefits under the Company’s long-term disability policy as in effect
at the date of Employee’s termination of employment, upon written evidence of
such total disability from a medical doctor in a form satisfactory to the
Company.


    (ii)        “Retirement” means retirement after attaining age 62, or earlier
retirement after attaining age 55 if at the time of such earlier retirement the
Employee has ten or more years in the employ of the Company or a subsidiary of
the Company.


    (iii)        “Termination of Employment” means the event by which Employee
ceases to be employed by the Company or any subsidiary of the Company and,
immediately thereafter, is not employed by or providing substantial services to
any of the Company or a subsidiary of the Company.


        5.        Dividends and Adjustments.

    (a)        Dividends. No Dividends or Dividend Equivalents of any kind
(including cash dividends, non-Common Stock Dividends or Common Stock Dividends)
will be credited or paid on any unvested Units (whether or not Earned). Units
that, at the relevant dividend record date that occurs before the issuance of
shares in settlement of Units, previously have been vested (i.e., Units deferred
as to settlement under Section 6) shall be entitled to payments or credits
equivalent to dividends that would have been paid if the Units had been
outstanding shares at such record date. The form and timing of such payments
will be in the discretion of the Committee.


    (b)        Adjustments. The number of Units credited to Employee’s Account
and/or the property deliverable upon settlement of Units shall be appropriately
adjusted, in order to prevent dilution or enlargement of Employee’s rights with
respect to Units in connection with, or to reflect any changes in the number and
kind of outstanding shares of Common Stock resulting from, any corporate
transaction or event referred to in the first sentence of Section 11(c) of the
Plan.


    (c)        Risk of Forfeiture and Settlement of Units Resulting from
Adjustments. Units (and other property deliverable in settlement of Units) which
directly or indirectly result from adjustments to a Unit granted hereunder shall
be subject to the same risk of forfeiture (including additional forfeiture terms
of Section 10 of the Plan) as applies to the granted Unit and will be settled at
the same time as the granted Unit.


        6.        Deferral of Settlement. Settlement of any Unit, which
otherwise would occur upon the lapse of the risk of forfeiture of such Unit,
will be deferred in certain cases if and to the extent so elected by Employee in
accordance with the cover page of this Agreement. The elections and terms set
forth or incorporated in this Agreement notwithstanding, if, under U.S. Federal
income tax laws as presently in effect or hereafter amended, any elections or
rights of Employee with respect to the Units or deferrals hereunder would result
in Employee’s constructive receipt of income relating to the Units prior to the
actual distribution of shares of Common Stock in settlement of the Units, such
elections or rights shall be automatically modified and limited to the extent
necessary such that Employee will not be deemed to be in constructive receipt of
such income prior to the actual distribution of such shares. If no modification
to such elections or rights can provide for deferral past the vesting date
without constructive receipt by the Employee, such elections and rights will be
disregarded and unavailing, and settlement shall occur without regard to any
such deferral election.

        7.        Additional Forfeiture Provisions. Employee agrees that, by
signing this Agreement and accepting the grant of the Units, the forfeiture
conditions set forth in Section 10 of the Plan shall apply to all Units
hereunder and to gains realized upon the vesting of the Units. For the purpose
of the forfeiture conditions set forth in Section 10 of the Plan, gains will be
deemed to be realized at the time of vesting for any Units the settlement of
which is deferred at the election of Employee.

4


--------------------------------------------------------------------------------

        8.        Employee Representations and Warranties Upon Settlement. As a
condition to the settlement of the Units, the Company may require Employee to
make any representation or warranty to the Company as may be required under any
applicable law or regulation, and to make a representation and warranty that no
Forfeiture Event has occurred or is contemplated within the meaning of Section
10 of the Plan.

        9.        Other Terms Relating to Units.


    (a)        Fractional Units and Shares. The number of Units credited to
Employee’s Account shall include fractional Units, if any, calculated to at
least three decimal places, unless otherwise determined by the Committee. Unless
settlement is effected through a third-party broker or agent that can
accommodate fractional shares (without requiring issuance of a fractional share
by the Company), upon settlement of the Units Employee shall be paid, in cash,
an amount equal to the value of any fractional share that would have otherwise
been deliverable in settlement of such Units.


    (b)        Mandatory Tax Withholding. Unless otherwise determined by the
Committee, at the time of settlement the Company will withhold from any shares
deliverable in settlement of the Units, in accordance with Section 11(d) of the
Plan, the number of shares having a value nearest to, but not exceeding, the
amount of income taxes, employment taxes or other withholding amounts required
to be withheld under applicable local laws and regulations, and pay the amount
of such withholding taxes in cash to the appropriate taxing authorities.
Employee will be responsible for any taxes relating to the Units not satisfied
by means of such mandatory withholding.


    (c)        Statements. An individual statement of each Employee’s Account
will be issued to each Employee at such times as may be determined by the
Company. Such a statement shall reflect the number of Units credited to
Employee’s Account, transactions therein during the period covered by the
statement, and other information deemed relevant by the Committee. Such a
statement may be combined with or include information regarding other plans and
compensatory arrangements for employees. Any statement containing an error shall
not, however, represent a binding obligation to the extent of such error.


    (d)        Employee Consent. By signing this Agreement, Employee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this Section 9(d). Employee is not obliged to
consent to such collection, use, processing and transfer of personal data;
however, failure to provide the consent may affect Employee’s ability to
participate in the Plan. The Company and its subsidiaries hold, for the purpose
of managing and administering the Plan, certain personal information about
Employee, including Employee’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, and details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding in Employee’s
favor (“Data”). The Company and/or its subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of Employee’s participation in the Plan and the Company and/or any of
its subsidiaries may each further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. Employee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Employee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares on Employee’s behalf to a broker or other third party with whom Employee
may elect to deposit any shares acquired pursuant to the Plan. Employee may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect Employee’s ability to participate in the Plan.


5

--------------------------------------------------------------------------------

    (e)        Voluntary Participation. Employee’s participation in the Plan is
voluntary. The value of the Units is an extraordinary item of compensation. As
such, the Units are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments. Rather, the awarding of Units to Employee under the Plan represents a
mere investment opportunity.


    (f)        Consent to Electronic Delivery. EMPLOYEE HEREBY CONSENTS TO
ELECTRONIC DELIVERY OF THE PLAN, THE PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS
RELATED TO THE PLAN (COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL
DELIVER THE PLAN DOCUMENTS ELECTRONICALLY TO EMPLOYEE BY E-MAIL, BY POSTING SUCH
DOCUMENTS ON ITS INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS
DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION. THE COMPANY WILL SEND TO
EMPLOYEE AN E-MAIL ANNOUNCEMENT WHEN A NEW PLAN DOCUMENT IS AVAILABLE
ELECTRONICALLY FOR EMPLOYEE’S REVIEW, DOWNLOAD OR PRINTING AND WILL PROVIDE
INSTRUCTIONS ON WHERE THE PLAN DOCUMENT CAN BE FOUND. UNLESS OTHERWISE SPECIFIED
IN WRITING BY THE COMPANY, EMPLOYEE WILL NOT INCUR ANY COSTS FOR RECEIVING THE
PLAN DOCUMENTS ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER NETWORK. EMPLOYEE
WILL HAVE THE RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN DOCUMENT BY SENDING A
WRITTEN REQUEST FOR A PAPER COPY TO THE ADDRESS SPECIFIED IN SECTION 10(e)
HEREOF. EMPLOYEE’S CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS WILL BE
VALID AND REMAIN EFFECTIVE UNTIL THE EARLIER OF (I) THE TERMINATION OF
EMPLOYEE’S PARTICIPATION IN THE PLAN AND (II) THE WITHDRAWAL OF EMPLOYEE’S
CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS. THE COMPANY ACKNOWLEDGES
AND AGREES THAT EMPLOYEE HAS THE RIGHT AT ANY TIME TO WITHDRAW HIS OR HER
CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE
OF WITHDRAWAL TO THE ADDRESS SPECIFIED IN SECTION 10(e) HEREOF. IF EMPLOYEE
WITHDRAWS HIS OR HER CONSENT TO ELECTRONIC DELIVERY, THE COMPANY WILL RESUME
SENDING PAPER COPIES OF THE PLAN DOCUMENTS WITHIN TEN (10) BUSINESS DAYS OF ITS
RECEIPT OF THE WITHDRAWAL NOTICE. EMPLOYEE ACKNOWLEDGES THAT HE OR SHE IS ABLE
TO ACCESS, VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING EMPLOYEE THAT THE
PLAN DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE
COMPANY DETERMINES IN ITS SOLE DISCRETION.


        10.        Miscellaneous.


    (a)        Binding Agreement; Written Amendments. This Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties.
This Agreement constitutes the entire agreement between the parties with respect
to the Units, and supersedes any prior agreements or documents with respect
thereto. No amendment or alteration of this Agreement which may impose any
additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Employee with respect to the Units shall be valid unless
expressed in a written instrument executed by Employee.


    (b)           No Promise of Employment. The Units and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Employee has a right to continue as an officer or employee of
the Company for any period of time, or at any particular rate of compensation.
Employee acknowledges and agrees that the Plan is discretionary in nature and
limited in duration, and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time, provided, however that any
outstanding Units shall not be materially and adversely affected. The grant of
Units under the Plan is a one-time benefit and does not create any contractual
or other right to receive a grant of restricted stock units or stock options or
benefits in lieu of units or stock options in the future. Future grants, if any,
will be at the sole discretion of the Company, including, but not limited to,
the timing of any grant, the number of units and vesting provisions.


6

--------------------------------------------------------------------------------

    (c)        Unfunded Plan. Any provision for distribution in settlement of
Employee’s Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee any right to, or claim
against any, specific assets of the Company, nor result in the creation of any
trust or escrow account for Employee. With respect to Employee’s entitlement to
any distribution hereunder, Employee shall be a general creditor of the Company.


    (d)        Governing Law. THE VALIDITY, CONSTRUCTION, AND EFFECT OF THIS
AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE
GOVERNING CONTRACTS) OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAW. The Units and the
granting thereof are subject to the Employee’s compliance with the applicable
law of the jurisdiction of Employee’s employment.


    (e)        Notices. Any notice to be given the Company under this Agreement
shall be addressed to the Company at 521 West 57th Street, New York, NY 10019,
attention: Corporate Secretary, and any notice to the Employee shall be
addressed to the Employee at Employee’s address as then appearing in the records
of the Company.


7

--------------------------------------------------------------------------------


EXHIBIT A


PROPOSED PERFORMANCE CRITERIA FOR
RESTRICTED STOCK UNITS:




8